CLAY, Commissioner.
Appellant was convicted of unlawfully possessing intoxicating liquor under KRS 242.230. He contends he was entitled to a directed verdict because of the failure of proof.
Five one-gallon jars of moonshine whisky were found buried 150 feet behind appellant’s house on property not owned by him but which he had at times used for gardening purposes. There was no other evidence connecting him with this liquor, although his reputation was shown to be bad.
The Commonwealth undertakes to distinguish Lorman v. Commonwealth, Ky., 269 S.W.2d 243; McBride v. Commonwealth, Ky., 279 S.W.2d 772; and Powell v. Commonwealth, Ky., 282 S.W.2d 340. They are not distinguishable in principle. This circumstantial evidence of possession was insufficient to support the verdict.
The motion for appeal is sustained and the judgment is reversed for consistent proceedings.